COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Glenis Dionicio Cordova-Lopez v. The State of Texas

Appellate case number:     01-20-00724-CR

Trial court case number: 1578342

Trial court:               178th District Court of Harris County

        Appellant, Glenis Dionicio Cordova-Lopez, has filed a motion to abate the appeal for
completion and correction of the appellate record. Appellant contends that the trial court assured
appellant’s counsel that juror information cards would be included in the clerk’s record but no
juror information cards were included in the clerk’s record. The State has not opposed this motion.
        Article 35.29 provides that information collected during the jury selection process about a
juror is confidential and may not be disclosed except on application by a party and a showing of
good cause. See TEX. CODE CRIM. PROC. art. 35.29. Defense counsel observes that the trial court
made the following statement on the record: “I’m going to make sure that a copy of the juror
information cards are included in the record.” But counsel also admits that the trial court stated it
would disclose the juror information cards in the clerk’s record before defense counsel even
requested the information. Thus, defense counsel admits both that it did not make an application
for disclosure of the juror information and did not make a showing of good cause.
        Although the trial court stated it would disclose the confidential juror information cards,
we abate the appeal and remand this cause to the trial court for a hearing within 30 days of the date
of this order and a determination whether the juror information cards should be disclosed to
defense counsel under Article 35.29. If the trial court determines that the jury information cards
should be included in the clerk’s record, it shall prepare findings of fact and conclusions of law
supporting its determination and direct the clerk to prepare, certify, and file in this Court a
supplemental clerks record containing the trial court’s findings and conclusions, and if the Court
determines that the juror information cards should be disclosed, the trial court shall direct the clerk
to include these information cards in the supplemental clerk’s record. The supplemental clerk’s
record shall be filed within 45 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_________
                    Acting individually  Acting for the Court

Date: ___November 16, 2021_____